

115 HR 5561 IH: Barbara Johns Congressional Gold Medal Act
U.S. House of Representatives
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5561IN THE HOUSE OF REPRESENTATIVESApril 18, 2018Mr. Garrett introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo posthumously award a Congressional Gold Medal to Barbara Rose Johns in recognition of her
			 achievements and contributions to the Nation and civil rights.
	
 1.Short titleThis Act may be cited as the Barbara Johns Congressional Gold Medal Act. 2.FindingsCongress finds the following:
 (1)Barbara Rose Johns was born in New York City, New York, on March 6, 1935, and moved to Prince Edward County, Virginia, where schools were segregated among African American and White students.
 (2)On April 23, 1951, at the age of 16, Johns led a student strike at Robert Russa Moton High School in Prince Edward, Virginia, to protest the substandard conditions which became the catalyst to bring attention to the inequality of the segregated school system.
 (3)After securing legal support from the National Association for the Advancement of Colored People, these Moton students filed suit in Davis v. Prince Edward County, the largest and only student initiated case that was consolidated into Brown v. Board of Education, the landmark 1954 United States Supreme Court decision declaring segregation and the separate but equal principle in public schools to be unconstitutional.
 (4)Johns furthered her education at Spelman College and Drexel University. She continued her desire for knowledge by eventually becoming a school librarian. Johns went on to marry Rev. William Powell and had five children. She passed away on September 25, 1991, in Philadelphia, Pennsylvania.
			3.Congressional Gold Medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous presentation, on behalf of Congress, of a gold medal of appropriate design, in honor of Barbara Rose Johns in recognition of her achievements and contributions to the Nation and the civil rights.
 (b)Design and strikingFor the purpose of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.
 (c)Transfer of medal after presentationFollowing the presentation of the gold medal in honor of Barbara Rose Johns pursuant to subsection (a), the gold medal shall be given to the Robert Russa Moton Museum.
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, overhead expenses, and the cost of the gold medal.
		5.Status of medals
 (a)National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			